DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-7, 10-16, and 19-20 as submitted on 10/29/21 were examined and are pending.  Applicant’s amendments and argument submitted on 10/29/21 were also considered.  Any objections and/or rejections not repeated for record were withdrawn due to applicant’s amendments.

Allowable Subject Matter
Claims 1-7, 10-16, and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 10, and 19 are allowed over the prior art because applicant’s amendments on 10/29/21 incorporate into these claims a combination of limitations that were previously indicated as not taught by the prior art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495